Case 6:21-cv-00165-WWB-DCI Document 29 Filed 07/21/21 Page 1 of 2 PageID 841




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


ROBERT L. BELAIR and LORI N.
BELAIR,

                    Plaintiffs,

v.                                                    Case No: 6:21-cv-165-WWB-DCI

EXPERIAN INFORMATION
SOLUTIONS, INC. and HOLIDAY INN
CLUB VACATIONS INCORPORATED,

                    Defendants.
                                        /

                                        ORDER

      THIS CAUSE is before the Court on Defendant Holiday Inn Club Vacations

Incorporated’s Motion to Dismiss (Doc. 16). United States Magistrate Judge Daniel C.

Irick issued a Report and Recommendation (Doc. 28), in which he recommends that the

Motion be granted in part and denied in part.

      After an independent de novo review of the record, and noting that no objections

were timely filed, the Court agrees entirely with the Report and Recommendation.

      Therefore, it is ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 28) is ADOPTED and

             CONFIRMED and made a part of this Order.

          2. Defendant Holiday Inn Club Vacations Incorporated’s Motion to Dismiss

             (Doc. 16) is GRANTED in part and Count III is DISMISSED without

             prejudice with respect to Plaintiffs’ claims arising out of any reported
Case 6:21-cv-00165-WWB-DCI Document 29 Filed 07/21/21 Page 2 of 2 PageID 842




             information that they do not allege was disputed with Experian. The Motion

             is DENIED in all other respects.

      DONE AND ORDERED in Orlando, Florida on July 21, 2021.




Copies furnished to:

Counsel of Record




                                           2
